Since the opinion in this case was written and filed, a petition for rehearing has been presented, in which our attention is called to the fact that there is a motion to dismiss the appeal pending in this court and undisposed of. The motion was heard prior to the time of the hearing on the merits and was passed to the merits. When the opinion in the case was written, the motion to dismiss the appeal was overlooked.
[2] The principal ground urged for dismissal appears to be delay in perfecting the appeal. The affidavits show that the delay was due to negotiations for settlement between the parties, and also failure of the then attorney for the respondents to return the copy of the statement of facts which had been served upon him. All the jurisdictional steps were taken within the time required by law.
The motion to dismiss the appeal will be denied. *Page 384